Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161090                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  MATTHEW MIGDALEWICZ,                                                                                       Brian K. Zahra
          Plaintiff-Appellant,                                                                         Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 161090                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 343981
                                                                    Oakland CC: 2017-157163-NI
  PERRY D. HOLLIE,
            Defendant-Appellee,
  and
  FORD MOTOR COMPANY and THE
  AMERICAN ROAD INSURANCE COMPANY,
           Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 28, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           p1028
                                                                               Clerk